Citation Nr: 1004532	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  09-18 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel

INTRODUCTION

The Veteran served on active duty from December 1950 to 
December 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2008 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. 
§ 20.900(c) (2009).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for Remand:  To obtain a clarifying medical opinion 
and to allow for the initial consideration of additional 
evidence by the RO.

The law provides that the VA shall make reasonable efforts 
to notify a claimant of the evidence necessary to 
substantiate a claim and requires the VA to assist a 
claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).  Such 
assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).

In this case, the Veteran was afforded a VA examination in 
November 2007 in connection with his claims for service 
connection for bilateral hearing loss and tinnitus.  The 
examiner diagnosed him with bilateral hearing loss and 
tinnitus, but stated that she could not resolve the issue of 
whether the disorders were related to the Veteran's military 
service without resorting to mere speculation.  The Board 
notes that medical opinions that are speculative, general, 
or inconclusive in nature do not provide a sufficient basis 
upon which to support a claim. See e.g. McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Applicable 
regulations also provide that a finding of service 
connection may not be based on a resort to speculation or a 
remote possibility. See 38 C.F.R. § 3.102 (2009). 

Moreover, the United States Court of Appeals for Veterans 
Claims (Court) has held that when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate. Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  Therefore, the Board finds 
that a clarifying medical opinion is necessary for the 
purpose of determining the nature and etiology of any 
bilateral hearing loss and tinnitus that may be present.

The Board further observes that additional evidence has been 
received, namely an August 2009 private audiological 
evaluation report, which was not previously considered by 
the RO.  A supplemental statement of the case (SSOC) was not 
issued, and the Veteran did not submit a waiver of the RO's 
initial consideration of the evidence.  As such, the 
additional evidence must be referred to the RO for review 
and preparation of a SSOC, if a grant of the benefit sought 
is not made.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, the case is REMANDED 
for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO should refer the Veteran's 
claims folder to the November 2007 VA 
examiner or, if she is unavailable, to 
another suitably qualified VA examiner 
for a clarifying opinion as to the 
nature and etiology of any bilateral 
hearing loss and tinnitus that may be 
present.  The examiner is requested to 
review all pertinent records associated 
with the claims file, including the 
Veteran's service treatment records, 
post-service medical records, and 
statements.  The examiner should then 
state an opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the Veteran's current 
bilateral hearing loss and tinnitus are 
causally or etiologically related to his 
military service, including noise 
exposure.

In rendering the opinion, the examiner 
should not resort to mere speculation, 
but rather should consider that the 
phrase "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of a certain conclusion as it is to find 
against it. Thus, unless the examiner 
concludes that the current disability is 
either likely or unlikely the result of 
an event, injury, or disease incurred in 
service, the examiner should state 
whether it is at least as likely that 
the current disability is the result of 
an event, injury, or disease incurred in 
service as opposed to its being the 
result of some other factor or factors.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

2.  When the development requested has 
been completed, the case should be 
reviewed by the RO on the basis of 
additional evidence.  The RO should 
readjudicate the remaining issues on 
appeal.  If the benefits sought are not 
granted, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



